Name: Commission Regulation (EEC) No 2065/84 of 18 July 1984 abolishing the countervailing charge on cherries originating in Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 18 Official Journal of the European Communities 19 . 7 . 84 COMMISSION REGULATION (EEC) No 2065/84 of 18 July 1984 abolishing the countervailing charge on cherries originating in Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1956/84 of 9 July 1984 (') introduced a countervailing charge on cherrries originating in Austria ; Whereas for this product originating in Austria there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cherries originating in Austria can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1956/84 is hereby repealed. Article 2 This Regulation shall enter into force on 19 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 130 , 16 . 5 . 1984, p. 1 . ') OJ No L 182, 10 . 7 . 1984, p. 13 .